                      IN THE UNITED STATES DISTRICT COURT FOR THE
                             EASTERN DISTRICT OF TENNESSEE

   UNITED STATES OF AMERICA                                 )
        Plaintiff,                                          )
                                                            )
   vs.                                                      )   No. 3:16-CR-20
                                                            )   (Collier/Guyton)
   MARK HAZELWOOD et al.                                    )
       Defendant.                                           )

             MOTION REQUESTING MODIFICATION OF TERMS OF RELEASE

          Mark Hazelwood, through counsel, moves this Court to modify the terms of his release to

   substitute his third-party custodian to permit Mrs. Hazelwood to travel on January 1-2, 2021.

           I.      FACTUAL BACKGROUND

          This Court has granted Mr. Hazelwood’s numerous prior requests to have substitute third-

   party custodians step in during his wife’s travel.

          During each previous modification to Mr. Hazelwood’s conditions, he has scrupulously

   abided each and every instruction from the Probation Office. We again ask the Court to modify

   Mr. Hazelwood’s bail to permit a substitute third-party custodian while Mrs. Hazelwood travels.

          Specifically, we request that Asa Hazelwood be allowed to step in as third-party custodian

   from January 1-2, 2021.

           II.     MODIFICATION REQUEST

         Mrs. Hazelwood is scheduled to travel from January 1-2, 2021. To facilitate her travel, Mr.

   Hazelwood’s son, Asa, has agreed to step in as third-party custodian. He has served as custodian

   previously and has been informed of his duties and has signed the bond conditions.

         I have spoken to AUSA Trey Hamilton and he defers to the discretion of the Court and

   Probation. I have also spoken to Pretrial Services who defers to the Court.

          WHEREFORE, Mr. Hazelwood requests that this Honorable Court enter an Order

                                                        1

Case 3:16-cr-00020-CLC-HBG Document 974 Filed 12/28/20 Page 1 of 2 PageID #: 22665
   modifying the conditions of his release allowing him to substitute his third-party custodian from

   January 1-2, 2021.

   DATED:        Knoxville, Tennessee
                 December 28, 2020

                                                       Respectfully submitted,

                                                       s/ Bradley L. Henry_________________
                                                       Bradley L. Henry (TN Bar No. 025447)
                                                       MICHELMAN & ROBINSON LLP
                                                       800 3rd Avenue
                                                       24 Floor
                                                       New York, NY 10022
                                                       (212) 730-7700
                                                       bhenry@mrllp.com

                                                       s/ Jim Walden _________________
                                                       Walden Macht & Haran
                                                       One Battery Park Plaza
                                                       New York, New York 10004
                                                       (212) 335-2031
                                                       jwalden@wmhlaw.com


                                  CERTIFICATE OF SERVICE

          I hereby certify that, on December 28, 2020, a true and correct copy of the foregoing
   document was filed on CM/ECF with the U.S. District Court for the Eastern District of Tennessee.
   Notice of this filing was served on all CM/ECF parties.

                                                       /s/ Bradley L. Henry




                                                  2

Case 3:16-cr-00020-CLC-HBG Document 974 Filed 12/28/20 Page 2 of 2 PageID #: 22666
